Name: Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96
 Type: Regulation
 Subject Matter: economic conditions;  oil industry;  international affairs;  Asia and Oceania;  trade;  European construction
 Date Published: nan

 Avis juridique important|32003R1210Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 Official Journal L 169 , 08/07/2003 P. 0006 - 0023Council Regulation (EC) No 1210/2003of 7 July 2003concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof,Having regard to Common Position 2003/495/CFSP on Iraq and repealing Common Positions 1996/741/CFSP and 2002/599/CFSP(1),Having regard to the proposal from the Commission,Whereas:(1) Further to United Nations Security Council Resolution 661 (1990) and subsequent relevant Resolutions, in particular Resolution 986 (1995), the Council imposed a comprehensive embargo on trade with Iraq. This embargo is at present laid down in Council Regulation (EC) No 2465/96 of 17 December 1996 concerning the interruption of economic and financial relations between the European Community and Iraq(2).(2) In its Resolution 1483 (2003) of 22 May 2003, the Security Council decided that, with certain exceptions, all prohibitions related to trade with Iraq and the provision of financial or economic resources to Iraq should no longer apply.(3) With the exception of a ban on exports of arms and related materiel to Iraq, the Resolution provides that the comprehensive restrictions concerning trade should be repealed and replaced with specific restrictions applying to proceeds from all export sales of petroleum, petroleum products, and natural gas from Iraq, and to trade in goods belonging to Iraq's cultural heritage with the objective of facilitating the safe return of those goods.(4) The Resolution also states that certain funds and economic resources, in particular those belonging to former Iraqi President Saddam Hussein and senior officials of his regime, should be frozen, subject to designation by the Committee of the Security Council established pursuant to paragraph 6 of Resolution 661 (1990), and that such funds should subsequently be transferred to the Development Fund for Iraq.(5) In order to allow the Member States to effect the transfer of frozen funds, economic resources and proceeds of economic resources to the Development Fund for Iraq, provision should be made for such funds and economic resources to be unfrozen.(6) The Resolution stipulates that all petroleum, petroleum products and natural gas exported by Iraq, as well as the payments for such goods, should be exempt from legal proceedings, attachment, garnishment and execution by those having claims against Iraq. This temporary measure is necessary in order to promote the economic reconstruction of Iraq and the restructuring of its debt, which will help remove the threat to international peace and security constituted by the current situation in Iraq in the common interest of the international community and in particular the Community and its Member States.(7) Common Position 2003/495/CFSP makes provision for an amendment of the current Community regime in order to align it with UNSC Resolution 1483 (2003).(8) These measures fall under the scope of the Treaty and, therefore, in particular with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the Community is concerned. For the purposes of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(9) In order to create maximum legal certainty within the Community, the names and other relevant data relating to natural or legal persons, groups or entities identified by the UN authorities whose funds and economic resources are to be frozen, should be published and a procedure established within the Community to amend these lists.(10) For reasons of expediency, the Commission should be empowered to amend the Annexes to this Regulation setting out the list of cultural goods, the lists of persons, bodies and entities, whose funds and economic resources are to be frozen, and the list of competent authorities.(11) The competent authorities of the Member States should, where necessary, be empowered to ensure compliance with the provisions of this Regulation.(12) The Commission and Member States should inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, and should cooperate with the Committee established by UNSC Resolution 661 (1990), in particular by supplying it with information.(13) Member States should lay down rules on sanctions applicable to infringements of the provisions of this Regulation and ensure that they are implemented. Those sanctions should be effective, proportionate and dissuasive.(14) Since the comprehensive trade measures of Regulation (EC) No 2465/96 are being replaced by the specific trade restrictions of this Regulation, and this Regulation imposes freezing measures which require immediate application by economic operators, it is necessary to ensure that sanctions for breaches of this Regulation can be imposed as soon as it enters into force.(15) For the sake of clarity, Regulation (EC) No 2465/96 should be repealed in its entirety.(16) Council Regulation (EEC) No 3541/92 of 7 December 1992 prohibiting the satisfying of Iraqi claims with regard to contracts and transactions, the performance of which was affected by United Nations Security Council Resolution 661 (1990) and related resolutions(3) should remain in force,HAS ADOPTED THIS REGULATION:Article 1For the purpose of this Regulation, the following definitions shall apply:1. "Sanctions Committee" means: the Committee of the Security Council of the United Nations which was established pursuant to paragraph 6 of Resolution 661 (1990);2. "funds" means financial assets and economic benefits of every kind, including but not limited to:(a) cash, cheques, claims on money, drafts, money orders and other payment instruments;(b) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations;(c) publicly- and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts;(d) interest, dividends or other income on or value accruing from or generated by assets;(e) credit, right of set-off, guarantees, performance bonds or other financial commitments;(f) letters of credit, bills of lading, bills of sale;(g) documents evidencing an interest in funds or financial resources,(h) any other instrument of export-financing;3. "economic resources" means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but can be used to obtain funds, goods or services;4. "freezing of funds" means preventing any move, transfer, alteration, use of or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the use of the funds, including portfolio management;5. "freezing of economic resources" means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them;6. "Development Fund for Iraq" means the Development Fund for Iraq held by the Central Bank of Iraq.Article 2All proceeds from all export sales of petroleum, petroleum products, and natural gas from Iraq, as listed in Annex I, as of 22 May 2003 shall be deposited into the Development Fund for Iraq under the conditions set out in UNSC Resolution 1483 (2003) and in particular paragraphs 20 and 21 thereof, until such time as an internationally recognized, representative government of Iraq is properly constituted.Article 31. The following shall be prohibited:(a) the import of or the introduction into the territory of the Community of,(b) the export of or removal from the territory of the Community of, and(c) the dealing in, Iraqi cultural property and other items of archaeological, historical, cultural, rare scientific and religious importance including those items listed in Annex II, if they have been illegally removed from locations in Iraq, in particular, if:(i) the items form an integral part of either the public collections listed in the inventories of Iraqi museums, archives or libraries' conservation collection, or the inventories of Iraqi religious institutions, or(ii) there exists reasonable suspicion that the goods have been removed from Iraq without the consent of their legitimate owner or have been removed in breach of Iraq's laws and regulations.2. These prohibitions shall not apply if it is shown that either:(a) the cultural items were exported from Iraq prior to 6 August 1990; or(b) the cultural items are being returned to Iraqi institutions in accordance with the objective of safe return as set out in paragraph 7 of UNSC Resolution 1483 (2003).Article 41. All funds and economic resources located outside Iraq on or after 22 May 2003 of the previous Government of Iraq, or of any of the public bodies, corporations, including companies established under private law in which the public authorities have a majority stake, and agencies of that Republic, identified by the Sanctions Committee and listed in Annex III, shall be frozen.2. All funds and economic resources belonging to, or owned or held by the following persons, identified by the Sanctions Committee and listed in Annex IV, shall be frozen:(a) former President Saddam Hussein;(b) senior officials of his regime;(c) immediate members of their families; or(d) legal persons, bodies or entities owned or controlled directly or indirectly by the persons referred to in subparagraphs (a), (b) and (c) or by any natural or legal person acting on their behalf or at their direction.3. No funds shall be made available, directly or indirectly, to, or for the benefit of, a natural or legal person, body or entity listed in Annexes III and IV.4. No economic resources shall be made available, directly or indirectly, to, or for the benefit of, a natural or legal person, body or entity listed in Annexes III and IV, so as to enable that person, group or entity to obtain funds, goods or services.Article 51. The crediting of frozen accounts shall be allowed on the condition that any additions shall be frozen.2. This Regulation shall not require the freezing of a transfer of funds to a beneficiary in the Community by or through an Iraqi bank meeting the conditions of Article 4(1), if such transfer constitutes a payment for goods and services ordered by customers of that bank. It shall not restrict the validity and use of the guarantees and letters of credit issued by Iraqi banks meeting the conditions of Article 4(1), at the request of their customers, with a view to payment for goods or services which such customers concerned have ordered in the Community.Article 6Funds, economic resources and proceeds of economic resources frozen pursuant to Article 4 shall only be unfrozen for the purpose of their transfer to the Development Fund for Iraq held by the Central Bank of Iraq, under the conditions set out in UNSC Resolution 1483 (2003).Article 71. The participation, knowingly and intentionally, in activities, the object or effect of which is, directly or indirectly, to circumvent Article 4 or to promote the transactions referred to in Articles 2 and 3, shall be prohibited.2. Any information that the provisions of this Regulation are being, or have been, circumvented shall be notified to the competent authorities of the Member States, as listed in Annex V, and, directly or through these competent authorities, to the Commission.Article 81. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall:(a) provide immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 4, to the competent authorities of the Member States listed in Annex V where they are resident or located, and, directly or through these competent authorities, to the Commission;(b) cooperate with the competent authorities listed in Annex V in any verification of this information.2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.3. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member States concerned.Article 9The freezing of funds and economic resources, carried out in good faith that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as result of negligence.Article 101. The following shall be immune from legal proceedings and shall not be subjected to any form of attachment, garnishment or execution:(a) petroleum, petroleum products and natural gas originating in Iraq, until title to such goods has been passed to a purchaser;(b) proceeds and obligations arising from the sale of petroleum, petroleum products and natural gas originating in Iraq, including payments for such goods deposited into the Development Fund for Iraq held by the Central Bank of Iraq;(c) funds and economic resources frozen pursuant to Article 4;(d) the Development Fund for Iraq held by the Central Bank of Iraq.2. By way of derogation from paragraph 1, the proceeds and obligations arising from the sale of petroleum, petroleum products and natural gas originating in Iraq, and the Development Fund for Iraq shall not be immune from claims made on the basis of Iraq's liability for damages in connection with any ecological accident occurring after 22 May 2003.Article 11The Commission shall be empowered to:(a) amend Annex II as necessary;(b) amend or supplement Annexes III and IV on the basis of determinations made by either the United Nations Security Council or the Sanctions Committee; and(c) amend Annex V on the basis of information supplied by Member States.Article 12Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Sanctions Committee for the purpose of the effective implementation of this Regulation.Article 13The Commission and the Member States shall immediately inform each other of any measures taken pursuant to this Regulation. They shall supply each other with relevant information at their disposal in connection with this Regulation, in particular information received in accordance with Article 8 and information relating to breaches of the provisions of this Regulation, enforcement problems and judgements handed down by national courts.Article 14This Regulation shall apply notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation.Article 151. The Member States shall lay down the rules on sanctions applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The sanctions provided for must be effective, proportionate and dissuasive.2. Pending the adoption, where necessary, of any legislation to that end, the sanctions to be imposed where the provisions of this Regulation are infringed shall, where relevant, be those determined by the Member States in order to give effect to Article 7(3) of Regulation (EC) No 2465/96.3. Each Member State shall be responsible for bringing proceedings against any natural or legal person, group or entity under its jurisdiction, in cases of breach of any of the restrictive measures laid down in this Regulation by any such person, group or entity.Article 16This Regulation shall apply:(a) within the territory of the Community, including its airspace;(b) on board any aircraft or any vessel under the jurisdiction of a Member State;(c) to any person elsewhere who is a national of a Member State;(d) to any legal person, group or entity which is incorporated or constituted under the law of a Member State;(e) to any legal person, group or entity doing business within the Community.Article 17Regulation (EC) No 2465/96 is hereby repealed.Article 181. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.2. Save for Articles 4 and 6, it shall apply from 23 May 2003.3. Article 10 shall apply until 31 December 2007.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 July 2003.For the CouncilThe PresidentF. Frattini(1) See page 72 of this Official Journal.(2) OJ L 337, 27.12.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 208/2003 (OJ L 28, 4.2.2003, p. 26).(3) OJ L 361, 10.12.1992, p. 1.ANNEX IList of goods referred to in Article 2>TABLE>ANNEX IIList of goods referred to in Article 3>TABLE>ANNEX IIIList of public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq referred to in Article 4(1), (3) and (4)p.m.ANNEX IVList of natural and legal persons, bodies or entities associated with the regime of former President Saddam Hussein referred to in Article 4(2), (3) and (4)1. NAME: Saddam Hussein Al-TikritiALIAS: Abu AliDATE OF BIRTH/PLACE OF BIRTH: 28 April 1937, al-Awja, near TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Named in 14832. NAME: Qusay Saddam Hussein Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: 1965 or 1966, BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Saddam's second son;Oversaw Special Republican Guard, Special Security Organisation, and Republican Guard3. NAME: Uday Saddam Hussein Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: 1964 or 1967, BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Saddam's eldest son;Leader of Paramilitary Organisation Fedayeen Saddam4. NAME: Abid Hamid Mahmud Al-TikritiALIAS: Abid Hamid Bid Hamid MahmudCol Abdel Hamid MahmoudAbed Mahmoud HammudDATE OF BIRTH/PLACE OF BIRTH: Circa 1957, al-Awja, near TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Saddam's Presidential Secretary and Key Advisor5. NAME: Ali Hassan Al-Majid Al-TikritiALIAS: Al-KimawiDATE OF BIRTH/PLACE OF BIRTH: 1943, al-Awja, near Tikrit, IraqNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Presidential Advisor and Senior Member of Revolutionary Command Council6. NAME: Izzat Ibrahim al-DuriALIAS: Abu BraysAbu AhmadDATE OF BIRTH/PLACE OF BIRTH: 1942, al-DurNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Deputy Commander-in-Chief of Iraqi Military,Deputy Secretary, Ba'th Party Regional Command,Vice Chairman, Revolutionary Command Council7. NAME: Hani Abd-Al-Latif Tilfah Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: Circa 1962, al-Awja, near TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:No 2 in Special Security Organisation8. NAME: Aziz Salih al-NumanDATE OF BIRTH/PLACE OF BIRTH: 1941 or 1945, An NasiriyahNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman;Former Governor of Karbala and An Najaf;Former Minister of Agriculture and Agrarian Reform (1986-1987)9. NAME: Muhammad Hamza ZubaidiDATE OF BIRTH/PLACE OF BIRTH: 1938, Babylon, BabilNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Former Prime Minister10. NAME: Kamal Mustafa AbdallahALIAS: Kamal Mustafa Abdallah Sultan al-TikritiDATE OF BIRTH/PLACE OF BIRTH: 1952 or 4 May 1955, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Republican Guard Secretary;Led Special Republican Guards and commanded both Republican Guard Corps11. NAME: Barzan Abd al-Ghafur Sulaiman Majid Al-TikritiALIAS: Barzan Razuki Abd al-GhafurDATE OF BIRTH/PLACE OF BIRTH: 1960, Salah al-DinNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Commander, Special Republican Guard12. NAME: Muzahim Sa'b Hassan Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: Circa 1946 or 1949 or 1960, Salah al-Din or al-Awja near TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Led Iraq's Air Defence Forces;Deputy Director of Organisation of Military Industrialisation13. NAME: Ibrahim Ahmad Abd al-Sattar Muhammed Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: 1950, MosulNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Armed Forces Chief of Staff14. NAME: Saif-al-Din Fulayyih Hassan Taha Al-RawiALIAS: Ayad Futayyih Al-RawiDATE OF BIRTH/PLACE OF BIRTH: 1953, RamadiNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Republican Guard Chief of Staff15. NAME: Rafi Abd-al-Latif Tilfah Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: Circa 1954, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Director of Directorate of General Security16. NAME: Tahir Jalil Habbush Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: 1950, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Director of Iraqi Intelligence Services;Head of Directorate of General Security 1997 to 199917. NAME: Hamid Raja Shalah Al-TikritiALIAS: Hassan Al-Tikriti; Hamid Raja-Shalah Hassum Al-Tikriti;DATE OF BIRTH/PLACE OF BIRTH: 1950, Bayji, Salah al-Din GovernorateNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Air Force Commander18. NAME: Latif Nusayyif Jasim Al-DulaymiDATE OF BIRTH/PLACE OF BIRTH: Circa 1941, ar-Rashidiyah, suburb of BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Military Bureau Deputy Chairman;Labour and Social Affairs Minister (1993 to 1996)19. NAME: Abd-al-Tawwab Mullah HuwayshDATE OF BIRTH/PLACE OF BIRTH: Circa 1957 or 14 March 1942, either Mosul or BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Deputy Prime Minister;Director of Organisation of Military Industrialisation20. NAME: Taha Yassin Ramadan Al-JizrawiDATE OF BIRTH/PLACE OF BIRTH: Circa 1938, MosulNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Vice President since 199121. NAME: Rukan Razuki Abd-al-Ghafur Sulaiman Al-TikritiALIAS: Rukan Abdal-Ghaffur Sulayman al-Majid;Rukan Razuqi Abd al-Ghafur Al-Majid;Rukan Abd al-Ghaffur al-Majid Al-Tikriti Abu Walid;DATE OF BIRTH/PLACE OF BIRTH: 1956, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Head of Tribal Affairs in Presidential Office22. NAME: Jamal Mustafa Abdallah Sultan Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: 4 May 1955, al-Samnah, near TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Deputy Head of Tribal Affairs in Presidential Office23. NAME: Mizban Khadr HadiDATE OF BIRTH/PLACE OF BIRTH: 1938, Mandali District, DiyalaNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Member, Ba'th Party Regional Command and Revolutionary Command Council since 199124. NAME: Taha Muhyi-al-Din Ma'rufDATE OF BIRTH/PLACE OF BIRTH: 1924, SulaymaniyahNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Vice President, Revolutionary Command Council25. NAME: Tariq AzizALIAS: Tariq Mikhail AzizDATE OF BIRTH/PLACE OF BIRTH: 1 July 1936, Mosul or BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Deputy Prime Minister;PASSPORT: (July 1997): No 34409/12926. NAME: Walid Hamid Tawfiq Al-TikritiALIAS: Walid Hamid Tawfiq al-NasiriDATE OF BIRTH/PLACE OF BIRTH: 1954, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Governor of Basrah27. NAME: Sultan Hashim Ahmad Al-Ta'iDATE OF BIRTH/PLACE OF BIRTH: 1944, MosulNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Minister of Defence28. NAME: Hikmat Mizban Ibrahim al-AzzawiDATE OF BIRTH/PLACE OF BIRTH: 1934, DiyalaNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Deputy Prime Minister and Finance Minister29. NAME: Mahmud Dhiyab Al-AhmedDATE OF BIRTH/PLACE OF BIRTH: 1953, Baghdad or MosulNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Minister of Interior30. NAME: Ayad Futayyih Khalifa Al-RawiDATE OF BIRTH/PLACE OF BIRTH: Circa 1942, RawahNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Chief of Staff, Quds Force, 2001 to 2003;Former Governor of Baghdad and Ta'mim31. NAME: Zuhair Talib Abd-al-Sattar Al-NaqibDATE OF BIRTH/PLACE OF BIRTH: Circa 1948NATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Director, Military Intelligence32. NAME: Amir Hamudi Hassan Al-Sa'diDATE OF BIRTH/PLACE OF BIRTH: 5 April 1938, BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Presidential Scientific Advisor;Senior Deputy, Organisation of Military Industrialisation, 1988 to 1991;Former President, Technical Corps for Special Projects;PASSPORTS:?No 33301/862Issued: 17 October 1997Expires: 1 October 2005?M0003264580Issued: UnknownExpires: Unknown?H0100009Issued: May 2001Expires: Unknown33. NAME: Amir Rashid Muhammad Al-UbaidiDATE OF BIRTH/PLACE OF BIRTH: 1939, BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Minister of Oil, 1996 to 2003;Head, Organisation of Military Industrialisation, early 1990s.34. NAME: Husam Muhammad Amin Al-YassinDATE OF BIRTH/PLACE OF BIRTH: 1953 or 1958, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Head, National Monitoring Directorate35. NAME: Muhammad Mahdi Al-SalihDATE OF BIRTH/PLACE OF BIRTH: 1947 or 1949, al-Anbar GovernateNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Minister of Trade, 1987 to 2003;Chief, Presidential Office, mid-1980s36. NAME: Sab'awi Ibrahim Hassan Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: 1947, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Presidential Advisor;Director of General Security, early 1990s;Chief, Iraqi Intelligence Services, 1990 to 1991;Half-brother of Saddam Hussein37. NAME: Watban Ibrahim Hassan Al-TikritiALIAS: Watab Ibrahim al-HassanDATE OF BIRTH/PLACE OF BIRTH: 1952, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Presidential Advisor;Minister of Interior, Early 1990s;Half-brother of Saddam Hussein38. NAME: Barzan Ibrahim Hassan Al-TikritiDATE OF BIRTH/PLACE OF BIRTH: 1951, TikritNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Presidential Advisor;Permanent Representative to UN (Geneva), 1989 to 1998;Head, Iraqi Intelligence Services, early 1980s;Half-brother of Saddam Hussein39. NAME: Huda Salih Mahdi AmmashDATE OF BIRTH/PLACE OF BIRTH: 1953, BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Member, Ba'th Party Regional Command;Head, Biological Laboratories, Military Industrial Organisation, mid-1990s;Former Head, Student and Youth Bureau, Ba'th Party;Former Head, Professional Bureau of Women's Affairs;40. NAME: Abd-al-Baqi Abd-al-Karim Abdallah Al-Sa'dunDATE OF BIRTH/PLACE OF BIRTH: 1947NATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, DiyalaDeputy Commander, Southern Region, 1998 to 2000;Former National Assembly Speaker41. NAME: Muhammad Zimam Abd-al-Razzaq Al-Sa'dunDATE OF BIRTH/PLACE OF BIRTH: 1942, Suq Ash-Shuyukh District, Dhi-QarNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, At-Tamin;Minister of Interior, 1995 to 200142. NAME: Samir Abd al-Aziz Al-NajimDATE OF BIRTH/PLACE OF BIRTH: 1937 or 1938, BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, East Baghdad;43. NAME: Humam Abd-al-Khaliq Abd-al-GhafurALIAS: Humam 'Abd al-Khaliq 'Abd al-Rahman;Humam 'Abd-al-Khaliq RashidDATE OF BIRTH/PLACE OF BIRTH: 1945, Ar-RamadiNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Minister of Higher Education and Research, 1992 to 1997, 2001 to 2003;Minister of Culture, 1997 to 2001;Director and Deputy Director, Iraqi Atomic Energy Organisation, 1980s;PASSPORT: 0018061/104, issued 12 September 199344. NAME: Yahia Abdallah Al-UbaidiNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, al-Basrah45. NAME: Nayif Shindakh Thamir GhalibNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, An-Najaf;Member, Iraqi National Assembly;NOTE: Died in 200346. NAME: Saif-al-Din Al-MashhadaniDATE OF BIRTH/PLACE OF BIRTH: 1956, BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, Al-Muthanna47. NAME: Fadil Mahmud GharibALIAS: Gharib Muhammad Fazel al-MashaikhiDATE OF BIRTH/PLACE OF BIRTH: 1944, DujailNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, Babil;Chairman, General Federation of Iraqi Trade Unions48. NAME: Muhsin Khadr Al-KhafajiNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, al-Qadisyah49. NAME: Rashid Taan KathimNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, al-Anbar50. NAME: Ugla Abid Sakr Al-ZubaisiALIAS: Saqr al-Kabisi Abd AqalaDATE OF BIRTH/PLACE OF BIRTH: 1944, Kubaisi, al-AnbarNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, Maysan51. NAME: Ghazi Hammud Al-UbaidiDATE OF BIRTH/PLACE OF BIRTH: 1944, BaghdadNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, Wasit52. NAME: Adil Abdallah MahdiDATE OF BIRTH/PLACE OF BIRTH: 1945, al-DurNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, Dhi-Qar;Former Ba'th Party Chairman for Diyala and al-Anbar53. NAME: Qaid Hussein Al-AwadiNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, Ninawa;Former Governor of An-Najaf, circa 1998 to 200254. NAME: Khamis Sirhan Al-MuhammadALIAS: Dr. Fnu Mnu KhamisNATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, Karbala55. NAME: Sa'd Abd-al-Majid Al-Faisal Al-TikritiATE OF BIRTH/PLACE OF BIRTH: 1944, TikritATIONALITY: IraqUNSC RESOLUTION 1483 BASIS:Ba'th Party Regional Command Chairman, Salah Ad-Din;Former Undersecretary for Security Affairs, Foreign MinistryANNEX VList of competent authorities referred to in Articles 7 and 8BELGIUMService Public FÃ ©dÃ ©ral Economie, PME, Classes Moyennes et EnergieAdministration des relations Ã ©conomiquesPolitique d'accÃ ¨s aux marchÃ ©sService: Licences60, Rue GÃ ©nÃ ©ral LemanB-1040 BruxellesTÃ ©l. (32-2) 206 58 11Fax (32-2) 230 83 22Federale Overheidsdienst Economie, KMO, Middenstand en EnergieBestuur economische betrekkingenMarktordeningDienst: vergunningen60, Generaal LemanstraatB-1040 BrusselTel. (32-2) 206 58 11Fax (32-2) 230 83 22Service Public FÃ ©dÃ ©ral FinancesAdministration de la TrÃ ©sorerieAvenue des Arts, 30B-1040 BruxellesFax (32-2) 233 75 18E-mail: quesfinvragen.tf@minfin.fed.bemailto: quesfinvragen.tf@minfin.fed.beFederale Overheidsdienst FinanciÃ «nAdministratie van de ThesaurieKunstlaan, 30B-1040 BrusselFax (32-2) 233 75 18E-mail: quesfinvragen.tf@minfin.fed.bemailto: quesfinvragen.tf@minfin.fed.beDENMARKErhvervs- og BoligstyrelsenDahlerups PakhusLangelinie AllÃ © 17DK-2100 KÃ ¸benhavn ÃTel. (45) 35 46 60 00Fax (45) 35 46 60 01GERMANYFor funds and financial assets:Deutsche BundesbankPostfach 100 602D-60006 Frankfurt am MainTel. (49-69) 95661Fax (49-69) 5601071For Iraqi cultural property:ZollkriminalamtBergisch Gladbacher Str. 837D-51069 KÃ ¶lnTel. (49-221) 6720Fax (49-221) 6724500E-mail: poststelle@zka.bgmv.deInternet: www.zollkriminalamt.deGREECEÃ ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã Ã ¿Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ®Ã Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ ÃÃ µÃ ¼Ã ¬Ã Ã Ã ½Ã ¤Ã ·Ã ».: 30210 32 86 021, 32 86 051Ã ¦Ã ±Ã ¾: 30210 32 86 094, 32 86 059E-mail: e3c@dos.grMinistry of Economy and Economics General Secretariat of International RelationsGeneral Directorate for Policy Planning and ImplementationDirectory for International Economy IssuesTel. 30210 32 86 021, 32 86 051Fax 30210 32 86 094, 32 86 059E-mail: e3c@dos.grSPAINMinisterio de EconomÃ ­aSecretarÃ ­a General de Comercio ExteriorPo de la Castellana 162E-28046 MADRIDTel. (34-91) 349 38 60Fax (34-91) 457 28 63FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrieDirection du TrÃ ©sorService des affaires europÃ ©ennes et internationalesSous direction E139, rue de BercyF-75 572 Paris Cedex 12TÃ ©l. (33-1) 44 87 72 85Fax (33-1) 53 18 96 37MinistÃ ¨re des Affaires Ã ©trangÃ ¨resDirection des Nations unies et des Organisations internationalesSous-direction des affaires politiques37, quai d'Orsay75700 Paris 07SPTÃ ©l. (33-1) 43174678/5968/5032Fax (33-1) 43174691IRELANDLicensing Unit Department of Enterprise, Trade and EmploymentBlock CEarlsfort CentreHatch StreetDublin 2 IrelandTel. (353-1) 6312534Fax (353-1) 6312562ITALYMinistero delle AttivitÃ ProduttiveD. G. per la Politica Commerciale e per la Gestione del Regime degli ScambiDivisione IV - UOPATViale Boston, 35I-00144 RomaDirigente:Tel. (39-06) 59647534Fax (39-06) 59647506Collaboratori:Tel. (39-06) 59933295Fax (39-06) 59932430LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur, de lacoopÃ ©ration, de l'action humanitaire et de la dÃ ©fenseDirection des relations Ã ©conomiques internationalesBP 1602L-1016 LuxembourgTÃ ©l. (352) 478-1 ou 478-2350Fax (352) 22 20 48Office des licencesBP 113L-2011 LuxembourgTÃ ©l. (352) 478 23 70Fax (352) 46 61 38MinistÃ ¨re des finances3, rue de la CongrÃ ©gationL-1352 LuxembourgTel. (352) 478-2712Fax (352) 47 52 41NETHERLANDSGeneral coordination of Iraq sanctionsMinisterie van Buitenlandse ZakenDepartement Politieke ZakenPostbus 200612500 EB Den HaagNederlandFax (31-70) 348 4638Tel. (31-70) 348 6211e-mail: DPZ@minbuza.nlSpecifically for financial sanctionsMinisterie van FinanciÃ «nDirectie FinanciÃ «le Martken/Afdeling IntegriteitPostbus 202012500 EE Den HaagFax (31-70) 342 7918Tel. (31-70) 342 8148For Iraqi cultural propertyInspectie CultuurbezitPrins Willem-Alexander Hof 282595 BE Den HaagTel. (31-70) 302 8120Fax (31-70) 365 1914AUSTRIABundesministerium fÃ ¼r Wirtschaft und ArbeitAbteilung C2/2AuÃ enwirtschaftsadministrationStubenring 1A-1010 WienTel. (43-1) 71100/8345Fax (43-1) 71100/8386Ã sterreichische NationalbankOtto-Wagner-Platz 3A-1090 WienTel. (43-1) 404 20 0Fax (43-1) 404 20 7399PORTUGALMinistÃ ©rio dos NegÃ ³cios EstrangeirosDirecÃ §Ã £o Geral dos Assuntos MultilateraisDirecÃ §Ã £o de ServiÃ §os das OrganizaÃ §Ã µes PolÃ ­ticas MultilateraisLargo do Rilvas,P-1399-030 LisboaPortugale-mail: spm@sg.mne.gov.ptTel: (351-21) 3946702Fax: (351-21) 3946073FINLANDUlkoasiainministeriÃ ¶/UtrikesministerietPL/PB 176FIN-00161 Helsinki/HelsingforsTel. (358-9) 16 05 59 00Fax (358-9) 16 05 57 07SWEDENUtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorS-103 39 StockholmTel. (46-8) 405 1000Fax (46-8) 723 1176UNITED KINGDOMH M TreasuryInternational Financial Services Team1 Horseguards RoadLondon SW1A 2HQUnited KingdomTel. (44-207) 270 5550,Fax (44-207) 270 5430Bank of EnglandFinancial Sanctions UnitThreadneedle StreetLondon EC2R 8AHUnited KingdomTel. (44-207) 601 4768Fax (44-207) 601 4309EUROPEAN COMMUNITYCommission of the European CommunitiesDirectorate-General for External RelationsDirectorate CFSPUnit A.2: Legal and institutional matters for external relations - SanctionsCHAR 12/163B-1049 Bruxelles/BrusselTel. (32-2) 295 81 48, 296 25 56Fax (32-2) 296 75 63E-mail: relex-sanctions@cec.eu.int